Appeal by the People from a resentence of the Supreme Court, Queens County (Hollie, J.), imposed February 14, 2008, pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643, § 1), after a hearing, upon the defendant’s conviction of criminal possession of a controlled substance in the second degree, upon his plea of guilty.
*693Ordered that the resentence is affirmed.
As we have previously held in this matter, there is no merit to the People’s contention that a defendant from whom a merit-time allowance has been withheld pursuant to Correction Law § 803 (1) (d) (iv) is not eligible for resentencing under the Drug Law Reform Act of 2005 (see L 2005, ch 643, § 1; People v Bispo, 47 AD3d 641, 642 [2008]; People v Sanders, 36 AD3d 944, 946 [2007]; People v Quinones, 11 Misc 3d 582, 595-596 [2005]; cf. People v Williams, 48 AD3d 858, 859-860 [2008]; People v Paniagua, 45 AD3d 98 [2007]). Spolzino, J.P., Skelos, Dillon and Covello, JJ., concur.